Case 2:16-cv-13928-MFL-APP ECF No. 117 filed 09/15/20         PageID.4097    Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

 CARPENTERS PENSION
 TRUST FUND – DETROIT AND
 VICINITY et al.,

               Plaintiffs,                            Case No. 16-cv-13928
                                                      Hon. Matthew F. Leitman
 v.

 BRUNT ASSOCIATES, INC. et al.,

           Defendants.
 __________________________________________________________________/
                    ORDER SETTING BRIEFING SCHEDULE

         On September 15, 2020, the Court held an on-the-record video status

 conference in this action. During that status conference, the Court set a briefing

 schedule for two motions that Defendants wish to file. That schedule is as follows:

       Defendant Brunt Associates, Inc. (“BAI”) shall file its motion for summary

         judgment on Plaintiffs’ counterclaims by no later than October 13, 2020.

         Plaintiffs shall file their response brief by no later than November 10, 2020.

         BAI may file a reply brief no later than 14 days after Plaintiffs file their

         response to the motion.

       Defendant Brian Brunt shall file his motion for attorneys fees by no later than

         October 20, 2020. Plaintiffs shall file their response brief by no later than




                                            1
Case 2:16-cv-13928-MFL-APP ECF No. 117 filed 09/15/20       PageID.4098   Page 2 of 2




       November 17, 2020. Brunt may file a reply brief no later than 14 days after

       Plaintiffs file their response to the motion.

    IT IS SO ORDERED.

                                         s/Matthew F. Leitman
                                         MATTHEW F. LEITMAN
 Dated: September 15, 2020               UNITED STATES DISTRICT JUDGE


        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on September 15, 2020, by electronic means and/or
 ordinary mail.

                                         s/Holly A. Monda
                                         Case Manager
                                         (810) 341-9764




                                           2
